Appellant presents and argues the supposed error of the refusal of a continuance to secure the presence of the witness Ludecke, as his ground for this motion. Appellant's attorney insists that we should consider the question of appellant's insanity as an excuse for the failure to exercise that degree of diligence ordinarily required to be shown in an application for continuance. We do not deem it necessary to pass upon the question of *Page 406 
insanity as such excuse in view of the fact that the subpoena for the absent witness was returned in court and filed a number of days prior to the calling of the case for trial. It thus becomes evident that the witness had been applied for, which would leave the inference that appellant's attorney had been informed that his testimony was material and desired. With such information in his possession, there would seem no reason why the attorney should not have applied for alias process after the return of the subpoena not executed, there still being a number of days intervening after such return, before the date set for trial. We regret our inability to agree to the correctness of the point urged.
The motion for rehearing will be overruled.
Overruled.